





Exhibit 10.1


[*****] Text omitted for confidential treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




GLOBAL MASTER SUPPLY AGREEMENT


This Global Master Supply Agreement ("Agreement" or "Contract") is between
ExxonMobil Chemical Company, a division of Exxon Mobil Corporation ("Seller"),on
behalf of itself and in the interest of the ExxonMobil affiliates listed on
Attachment B (each an "ExxonMobil Selling Affiliate" or "EMCC/A" or
collectively, "ExxonMobil Selling Affiliates"), and West Pharmaceutical
Services, Inc. ("Buyer"), on behalf of itself and the Buyer affiliates listed on
Attachment C (each a "Buyer Affiliate" or “West/A" or collectively, "Buyer
Affiliates").


PRODUCTS, QUANTITY, PRICE


In accordance with the provisions of this Agreement, ExxonMobil Selling
Affiliates agree to sell to Buyer Affiliates, and Buyer Affiliates agree to
purchase from ExxonMobil Selling Affiliates, the following product(s)
(collectively, "Product"):


Products
Quantity [Metric Tons / Year]
Container
Package
Year
2019
2020
2021
2022
2023
[*****]
[*****]
Minimum
Maximum
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Leased metal crates
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
Leased metal crates
[*****]
not defined
Leased metal crates



Subject to this Agreement's terms and conditions, Buyer Affiliates shall
purchase and ExxonMobil Selling Affiliates shall sell the yearly minimum amount
of Product amounts (in the aggregate) listed above. Buyer or Buyer Affiliates
may request to purchase amounts over the Product maximum amounts per year,
however, it shall be solely within Seller or any ExxonMobil Selling Affiliate’s
discretion whether and under which conditions to accommodate Buyer's request.


Buyer Affiliates shall issue a purchase order(s), or call off order(s) when
purchasing Product from ExxonMobil Selling Affiliates in writing pursuant to
this Contract ("Purchase Order"). Such Purchase Order(s) shall specify (a) the
quantity of Product, and (b) general date of delivery. All Purchase Orders
agreed to be filled by an ExxonMobil Selling affiliate shall be deemed to be a
separate agreement between the relevant ExxonMobil Selling Affiliate and the
relevant Buyer Affiliate, incorporating the terms of this Contract.
Notwithstanding anything to the contrary in the attachments ExxonMobil and the
ExxonMobil Selling Affiliates shall not unreasonably reject any Purchase Order
that otherwise complies with the terms of this Agreement.


Purchase Order(s), order acknowledgements and similar form documents evidencing
the purchase or sale of Products, including any terms and conditions contained
or referenced therein, shall not supersede, add to or amend in any way this
Contract. In the event of any conflict between the terms of this Contract and
the terms of any Purchase Order, order acknowledgement or similar document the
terms of this Contract shall prevail.


[*****]


PRICING


For calendar years 2019, 2020, 2021, 2022 and 2023, the price of Products sold
by Seller/ExxonMobil Selling Affiliates to Buyer/Buyer Affiliates will comprise
the Base Price, the crude adjustment and the freight cost depending on
Incoterms.













--------------------------------------------------------------------------------





Base price


Requested delivery date
1.1.2019 - 28.2.2019:
All [*****] grades except [*****]: [*****] $/t
[*****]: [*****] $/t
[*****]: [*****] $/t


1.3.2019 - 31.12.2019:
All [*****] grades except [*****]: [*****] $/t
[*****]: [*****] $/t
[*****]: [*****] $/t


1.1.2020 - 31.12.2020:
All [*****] grades except [*****]: [*****] $/t
[*****]: [*****] $/t
[*****]: [*****] $/t


1.1.2021 - 31.12.2021:
All [*****] grades except [*****]: [*****] $/t
[*****]: [*****] $/t
[*****]: [*****] $/t


1.1.2022 - 31.12.2022:
All [*****] grades except [*****]: [*****] $/t
[*****]: [*****] $/t
[*****]: [*****] $/t


1.1.2023 - 31.12.2023:
All [*****] grades except [*****]: [*****] $/t
[*****]: [*****] $/t
[*****]: [*****] $/t


[*****]


Base prices listed above are non-delivered pricing (i.e., Ex-Works designated
Exxon Affiliate location (see Attachment B) - Incoterms 2010 (“EXW”) and does
not include freight or insurance.


Seller and Buyer shall meet on or before December 31, [*****] to assess the
requirements for a price and/or volume adjustment in good faith on the price for
Products sold by Seller/ExxonMobil Selling Affiliates to Buyer/Buyer Affiliates
for years [*****] and [*****].


Notwithstanding anything to the contrary in Attachments A, G and H to this
Agreement, the parties agree that any permitted adjustments to the price,
freight or payment terms for Products sold hereunder will be governed by the
terms of the Pricing and Payment Terms sections of this Agreement.


Buyer Affiliates shall pay ExxonMobil's Selling Affiliates invoice(s) not later
than the days set forth in Attachment E hereto. All invoices shall be paid in
full by wire transfer in accordance with the invoice's instructions.


Crude Trigger Clause


Product price(s) shall be subject to the Average Brent crude oil price evolution
(as further detailed below) in order to reflect the cost of energy. Should the
Average Brent crude oil price at any moment during the term of this Agreement
move to a different Average Brent crude oil price bracket as mentioned below,
Seller may increase or decrease the Product price by $[*****] for every $[*****]
change in the Average Brent crude oil price. In no event shall the Product
price’s increase or decrease exceed $[*****] for every $[*****] change in the
Average Brent crude oil price brackets. Each Average Brent crude oil bracket is
calculated on a $5 range basis (e.g., $30-$35, $40-$45, $50-$55, etc.).


The Average Brent crude oil price evolution shall be expressed as the
three-month average spot price per barrel of the Brent crude





--------------------------------------------------------------------------------





oil (as published in the Wall Street Journal). This average shall be calculated
as the average of the prices for the immediate preceding three consecutive
calendar months, with each month's price calculated as the average of the daily
prices.


Any conversion between United States Dollars and Euros will be carried out by
using the average of the European Central Bank’s daily foreign exchange rate as
published in Reuter's screen ECB 37 for the period in question.


Any Product price adjustment shall take effect the month immediately following
Seller’s notification of an increase or decrease in Product price.


TITLE AND RISK OF LOSS - EXXONMOBIL CHEMICAL COMPANY AND EXXONMOBIL CHEMICAL
SERVICES AMERICAS INC.


Title to the Product(s) to be sold and delivered hereunder will transfer
simultaneously with the risks upon delivery as per the applicable lncoterm
(lncoterms 2010) in Attachment E with the exception of the following:


For Product sold and/or sourced by ExxonMobil Chemical Company or ExxonMobil
Chemical Services Americas Inc. that is shipped overseas to a non-U.S. location,
title and risk of loss of Product shall transfer from ExxonMobil Chemical
Company or ExxonMobil Chemical Services Americas Inc. to Buyer Affiliates at the
first point upon which the delivering marine vessel crosses the outer boundary
of the United States Exclusive Economic Zone (EEZ). The EEZ extends 200 nautical
miles beyond the coastal baseline defined in the United Nations Convention on
the Law of the Sea.


For Product sold by ExxonMobil Chemical Company that is transported by land to
Mexico, title and risk of loss of Product shall transfer from ExxonMobil
Chemical Company to Buyer Affiliates at the frontier between Laredo, Texas,
U.S.A. and Mexico (not unloaded), but prior to the customs border of Mexico.


LOCATIONS OF SUPPLY


Buyer/Buyer Affiliates that may purchase Product from ExxonMobil Selling
Affiliates are listed in Attachment C. Other products and locations may be added
upon mutual agreement in writing.


Any and all sales of Product between ExxonMobil Chemical Company and/or
ExxonMobil Chemical Services Americas, Inc. and Buyer Affiliates in the U.S.,
Mexico and Brazil shall be subject to the terms and conditions set forth in
Attachment A hereto.


Any and all sales of Product between ExxonMobil Petroleum & Chemical and Buyer
Affiliates in France, Germany, Denmark, Serbia, Ireland and the United Kingdom
shall be subject to the terms and conditions set forth in Attachment H hereto.


Any and all sales of Product between ExxonMobil Chemical Asia Pacific and Buyer
Affiliates in Singapore, China and India shall be subject to the terms and
conditions set forth in Attachment G hereto.


Buyer/Buyer Affiliates are responsible for the Product and returnable crates in
their custody at the sales value of the Product and the replacement value of the
metal crates, respectively. The terms relating to the use and return of metal
crates are set out in Attachment F.


AFFILIATES


ExxonMobil Selling Affiliates participating in this Agreement are listed in
Attachment B. Buyer Affiliates participating in this Agreement are listed in
Attachment C. Seller and Buyer each represent and warrant that each will cause
its respective affiliates, so listed, to become bound to the terms of this
Agreement.


QUALITY


Product shall conform to ExxonMobil Selling Affiliates' standard sales
specifications as of the date of shipment.


Sellers agrees to support the creation of purchasing specifications for Products
by Buyer and agrees to supply Products in accordance to those purchasing
specifications. Seller has the right to review each purchasing specification and
needs to accept in writing before such purchasing specifications become
effective. Seller has the right to take exceptions to terms and provisions in
these purchasing specifications if in contradiction with Seller’s Sales
specifications, General Terms and Condition of Sales or other Seller’s
procedures and policies.





--------------------------------------------------------------------------------







Buyer and Seller agree to enter into negotiations on an extended Quality
Assurance Agreement. Provided that these negotiations will be successful, such
agreement shall then be incorporated into this Contract as an amendment to it.


AGREEMENT PERIOD


Effective Date: January 1, 2019


Termination Date: December 31, 2023


PAYMENT TERMS


Buyer/Buyer Affiliates shall pay for Product by Electronic Funds Transfer (EFT)
through the Automated Clearing House (ACH) using the Corporate Trade Exchange
(CTX) format, according to the payment terms described in Attachment E.


TECHNICAL SUPPORT


EMCC/A will provide technical expertise in the use of Products and will use its
technical centers to enhance technical communications with West Pharmaceutical
Services Affiliates technical centers. West/A will share its needs with EMCC/A
and how they relate to West/A activities to help guide ExxonMobil Chemical
Affiliates technical efforts.


The parties have created and continue to entertain a research and development
governance structure with a steering team, program management team and working
team. The charter, roles and meeting frequencies are described in mutually
agreed documents and will be reviewed periodically as deemed appropriate by the
parties.


SAFETY, HEALTH & ENVIRONMENT


Safety, health and environment (SHE) professional representatives from both
parties shall endeavor to meet once a year (face to face or via teleconference)
to exchange and benchmark on best practices.


The parties agree to notify each other on SHE related issues that may arise from
the use of Products.
The parties agree to explore the reuse/recycling of articles, manufacturing trim
and scrap Buyer produces from Products purchased from Seller.


AUDIT


On request of Buyer, Buyer is allowed to carry out on-site manufacturing and
quality audits in manufacturing units where Products are produced. The frequency
of such audits shall not exceed one audit per site within three years


SUPPLY SECURITY


Buyer is seeking for an increased level of supply security and additional risk
mitigation strategies and actions in case of short and long term supply
disruptions of Products.


Seller agrees to enter into discussions and negotiations with Buyer and to take
reasonable efforts to enhance such risk mitigation and business continuity
strategies.


COLLABORATION PLANNING AND SUPPLY ASSURANCE, FORECAST


Buyer and Seller agree to convene once every calendar year to discuss annual
Product quantities. Buyer has provided Seller with an annual non-binding
forecast for the respective contract year.


As requested by the Seller, the Buyer will provide a quarterly forecast for the
subsequent contract years. Seller will provide Buyer a quarterly overview of the
planned production run of each Butyl grade purchased for Buyer.


Seller shall acknowledge in writing the requested delivery and timing of
Products and Volumes.









--------------------------------------------------------------------------------







CHANGE CONTROL


Changes to the manufacturing process are carefully controlled and are subject to
review and formal approval by EMCC/A or other affiliates of Exxon Mobil
Corporation prior to implementation. Buyer will be informed at least six months
in advance of any change determined by EMCC/A to result in a significant change
to the chemical composition or performance of the Product.


[*****]


CREDIT


If Seller/ExxonMobil Selling Affiliates' has reasonable grounds for insecurity
with respect to the financial responsibility of Buyer/Buyer Affiliates,
Seller/ExxonMobil Selling Affiliates may require advance cash payment or
satisfactory security and may withhold Product shipments until receipt of such
payment or security. Such action by Seller/ExxonMobil Selling Affiliates shall
not constitute a change of payment terms hereunder. If amounts due hereunder are
placed with an outside agency for collection, or if suit is brought for
collection, or if collected through probate, bankruptcy or other judicial
proceedings, then Buyer/Buyer Affiliates shall pay all costs of collection,
including attorneys' fees, in addition to all other amounts due.


SET-OFF AND RECOVERY


With respect to any monetary amounts and/or product-exchange delivery imbalances
due from Buyer/Buyer Affiliates to Seller/ExxonMobil Selling Affiliates,
Seller/ExxonMobil Selling Affiliates may (i) set-off such monetary amounts
and/or product-exchange delivery imbalances against any monetary amounts and/or
product-exchange delivery imbalances owing to Buyer/Buyer Affiliates; and/or
(ii) recoup such monetary amounts and/or product-exchange delivery imbalances
from any amounts paid and/or deliveries made to Buyer/Buyer Affiliates by
Seller/ExxonMobil Selling Affiliates. For purposes hereof, any and all written
agreements between Buyer and Seller shall be deemed to be part of an integrated
agreement set forth herein.


ECONOMIC CONDITIONS AND TRENDS CLAUSE


It is understood and agreed that the basis for this Agreement is an
extraordinary level of mutual trust and confidence between the parties, not only
in matters of price, quality, and service relating to the quantities of Product
purchased and sold hereunder, but also with respect to the accommodation of
changes that may develop in the business environment or the pursuit of such
mutual undertakings as may benefit either or both of the parties to this
Agreement. Moreover, the terms relating to quantity and price presume the
continuation of economic conditions and trends now prevailing, including but not
limited to levels of industrial production, tire demand, labor rates, energy
costs, and foreign exchange relationships. In the event that, in the view of
either party, a significant change of any kind does occur which materially and
significantly alters the value received by either party in this transaction,
that party may, upon written notice of its election and reasons therefor,
request that this Agreement be renegotiated and the other party will be
obligated to enter into the renegotiation unless the request is formally
withdrawn. Neither party shall unreasonably request such renegotiation


FAILURE IN PERFORMANCE


Notwithstanding anything to the contrary in Attachments A, G or H, no liability
shall result to either party from delay in performance or non-performance of an
obligation hereunder (including an obligation to make payment) in whole or in
part caused by circumstances reasonably beyond the control of the party
affected, including but not limited to, acts of God, terrorist activity,
transportation failure, breakdowns, equipment failure, criminal enterprise,
sabotage, diminishment, or failure of power, telecommunications, data systems or
networks, shortage or inability to obtain Product or raw material for Product,
or good-faith compliance with any governmental order or request (whether valid
or invalid). Notwithstanding any other notice requirement in this Agreement,
actual notice (e.g., phone, email, letter) to a counterparty of a delay or
failure described in this provision will constitute effective notice for
purposes of this provision. Regardless, however, of the occurrence or
nonoccurrence of any such circumstances, if, supplies of Product or distribution
logistics for, or feedstock for making Product, from any of Seller's/ExxonMobil
Selling Affiliates’ existing sources are curtailed or are inadequate to meet
Seller's/ExxonMobil Selling Affiliates' own requirements and/or its obligations
to its customers, Seller’s/ExxonMobil Selling Affiliates' obligation to deliver
Product during such period shall be reduced to the extent necessary, in
Seller's/ExxonMobil Selling Affiliates’ reasonable judgment, to apportion fairly
among Seller's/ExxonMobil Selling Affiliates’ own requirements and its customers
such Product as received and as may be available in the ordinary and usual
course of Seller's/ExxonMobil Selling Affiliates' business from any existing
sources of supply at the location(s) from which deliveries like those covered
hereby are normally shipped. Seller/ExxonMobil Selling





--------------------------------------------------------------------------------





Affiliates shall not be obligated to purchase or obtain Product, or feedstock to
make Product, to replace deliveries omitted or curtailed under this paragraph.


CHANGE IN CIRCUMSTANCES


Notwithstanding anything to the contrary in Attachments A, G or H, in connection
with any Change in Circumstances (as defined below), and without limiting
Seller's/ExxonMobil Selling Affiliate's other rights under this Agreement or
applicable law, Seller/ExxonMobil Selling Affiliates shall have the right: (i)
only if required to enable Seller/ExxonMobil Selling Affiliate to comply with
applicable laws and regulations, to terminate this Agreement and accelerate all
amounts due from Buyer hereunder, making them immediately payable (ii) to modify
the payment terms hereunder; and/or (iii) to require that Buyer/Buyer Affiliates
pay in advance for shipments hereunder.


Promptly after any public announcement regarding any proposed transaction that
would result in a Change in Circumstances, Buyer/Buyer Affiliates shall notify
Seller/ExxonMobil Selling Affiliates, in writing, of the nature of such
transaction, the parties thereto and the proposed date of consummation. If
Seller/ExxonMobil Selling Affiliates elects to exercise any of its rights under
the preceding paragraph, Seller/ExxonMobil Selling Affiliates shall so notify
Buyer/Buyer Affiliates, in writing, within forty-five (45) days after receipt of
Buyer's/Buyer Affiliates' notice.


As used above, “Change in Circumstances” means any of the following: (i) any
transaction, or series of transactions, that would result in the transfer of at
least twenty-five percent (25%) of the equity interest in Buyer/Buyer Affiliates
(or of at least twenty-five percent (25%) of the equity interest in any business
entity that owns or controls, directly or indirectly, at least fifty percent
(50%) of the equity interest in Buyer/Buyer Affiliates (“Buyer’s Parent”)) to a
single transferee or multiple transferees under common control; (ii) any
transaction that would result in Buyer’s /Buyer Affiliates’ (or Buyer’s
Parent’s) merging with one or more other entities; or (iii) any transaction not
in the ordinary course of Buyer’s/Buyer Affiliates (or Buyer’s Parent’s)
business that calls for the sale, purchase or other transfer of one or more
significant assets, including (without limitation) manufacturing facilities and
ownership interests in other business entities.


WARRANTY DISPUTE RESOLUTION


Notwithstanding anything to the contrary in Attachments A, G or H, if
Buyer/Buyer Affiliates and Seller/ExxonMobil Selling Affiliates are unable to
agree on the quality or quantity of Product delivered and received following
their internal investigations and good faith efforts to resolve the dispute, the
parties shall cooperate to have the Products in dispute analyzed by a mutually
selected independent testing laboratory. The results of such laboratory testing
shall be final and binding on the parties on the issue of conformance of the
Products. If the Products are determined to be conforming, then Buyer/Buyer
Affiliates shall bear the cost of such laboratory testing. If the Products are
determined not to be conforming, then Seller/ExxonMobil Selling Affiliates shall
bear the cost of such laboratory testing.


US LAW AND REGULATION


The Parties represent, warrant and undertake to each other on a continuous basis
that they shall comply with all applicable anti-bribery and anti-money
laundering laws, rules, and regulations of any government, including the U.S.
Foreign Corrupt Practices Act, and the applicable country legislation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions as such laws and regulations
may be amended or updated from time to time.


DATA PRIVACY


Seller informs Buyer that any information relating to an identified or
identifiable natural person (“individual”), in particular business contact
details of Buyer’s personnel and contractors, which is communicated by or on
behalf of Buyer to Seller (“personal data”), will be subject to data processing
by Seller. To learn more about the processing of personal data and about
individual’s rights in relation to the processing, read the Seller data privacy
notice at
http://www.exxonmobil.be/en-be/company/locations/belgium/legal-information-belgium-only
Buyer shall inform its personnel and contractors and other relevant individuals
of the Seller data privacy notice.
USE ACKNOWLEDGEMENT


In accordance with Section 8 of Attachment A, the “Warranties” section of
Attachment G and Section 14 of Attachment H, Seller hereby expressly
acknowledges that Buyer has provided notice so Seller that Product(s) purchased
hereunder will be used by Buyer in connection with only the following medical
applications:







--------------------------------------------------------------------------------





•
Elastomeric components for pharmaceutical packaging and containment solutions,
including stoppers, seals, plungers, and syringe components.



TERMINATION


Notwithstanding anything to the contrary in Attachments A, G or H, neither party
can suspend its further performance, terminate this Agreement or require
specific performance of the other party of this Agreement in whole or in part as
a result of the other party’s material breach of the terms and conditions of
this Agreement without first providing notice to such party in writing and
thirty (30) days’ opportunity to cure the material breach (and then only if such
party fails to cure such breach).


TERMS AND CONDITIONS


The following attachments are made part of this Agreement:


Attachment A -     ExxonMobil Chemical Company and ExxonMobil Chemical Services
Americas Inc.
General Terms and Conditions of Sale
Attachment B -     List of ExxonMobil Affiliates/Divisions
Attachment C -     List of West Pharmaceutical Services Affiliates
Attachment D -     Notices
Attachment E -     Payment Terms
Attachment F -     Returnable Metal Crates
Attachment G -     ExxonMobil Chemical Asia Pacific - Terms and Conditions of
Sale
Attachment H -     ExxonMobil Chemical Petroleum & Chemical BVBA - Terms and
Conditions of Sale


GOVERNING LAW


This Agreement shall be governed and construed in accordance with the law set
forth in the ExxonMobil Selling Affiliate's general terms and conditions, as
applicable.


BINDING EFFECT


Seller shall not be obligated by this Agreement unless Buyer executes and
returns this Agreement to Seller no later than thirty (30) days from the date
Seller signs below.


ENTIRE AGREEMENT


This Agreement and its attachments constitute the complete and exclusive
statement of the terms of agreement between Seller and Buyer and supersede any
and all agreements, representations and understandings, oral and written made
prior to signing and relating to the subject matter of this Agreement. In no
event shall either party be responsible for any special, punitive, or
consequential damages whatsoever.


No modification of this Agreement shall be of any force or effect unless such
modification is in writing, expressly designated as an amendment hereto and
signed by the parties' duly authorized representatives; and no modification
shall be effected by the acknowledgment or acceptance of purchase order forms
containing terms or conditions at variance with those set forth herein.


None of the parties shall be legally bound by anything contained in this
instrument, or any negotiations pursuant thereto, unless and until the companies
have agreed to all terms and this instrument has been signed by authorized
representatives of each company.


ORDER OF PRECEDENCE


In the event of conflict between this Agreement (including the Failure in
Performance and Change in Circumstances clauses herein) and the Attachments
hereto, this Agreement shall prevail, except with respect to the governing law
specified in Attachments A, G and H, respectively, and as applicable to the
appropriate ExxonMobil Selling Affiliate.













--------------------------------------------------------------------------------







BUYER
 
SELLER
ACCEPTED AND AGREED TO BY BUYER
 
ExxonMobil Chemical Company, a division of
DATE OF:
 
Exxon Mobil Corporation
January 10, 2020
 
Date: December 11, 2018
 
 
 
/s/ Eric M. Green
 
/s/ Kurt Aerts
BY: Eric M. Green
 
BY: Kurt Aerts
Title: President and CEO
 
Title: Vice President, SERI




































































































--------------------------------------------------------------------------------







ATTACHMENT A


West Pharmaceutical Services and ExxonMobil Chemical Company
2019-2023 Global Master Supply Agreement


ExxonMobil Chemical Company (EMCC) &
ExxonMobil Chemical Services Americas Inc. (EMCSA)
Standard Terms and Conditions of Sales and Acceptance of Order


1. PRICE AND QUANTITY; PRICE ADJUSTMENTS
Except as otherwise provided in this Agreement, and without regard to any course
of dealing between the parties: (1) Seller shall not be obligated to sell or
deliver any quantity of product(s) covered hereby ("Product") beyond the amount,
if any, which in Seller's sole judgment, is available for such purpose as of the
proposed date of shipment to Buyer; (2) the price of Product shall be Seller's
price therefor as of the date of shipment; (3) Seller reserves the right to set
minimums and/or premiums or to reject orders for unusual configurations, sizes
and folds; (4) an overrun or underrun of up to ten percent (10%) shall
constitute due performance of any order; (5) any freight allowances shall be
those specified by Seller as of the date of shipment; and (6) Buyer shall allow
Seller a reasonable period for delivery of shipments of Product. Seller may
change any price, freight or payment term hereof upon no less than thirty (30)
days' prior written notice; provided, however, that Seller may at any time
institute or remove a temporary voluntary allowance of other similar competitive
allowance without prior notice.


2. PAYMENT
Unless otherwise specified in Attachment E of the Agreement, Payment for Product
shall be made in U.S. Dollars and shall be due, in good funds in Seller's
account, no later than thirty (30) days after the date of shipment. With respect
to any monetary obligations of Buyer or Buyer's affiliates owed to Seller,
Seller may (i) set-off such obligations against any sums owing to Buyer or
Buyer's affiliates; and/or (ii) recoup such obligation from any amounts paid to
Buyer or Buyer's affiliates by Seller.


3. TAXES
Any tax (except income taxes), excise or other governmental charge that now or
in the future may be imposed, increased or levied upon the production, value
added, sale, transportation, storage, handling, delivery, use or disposal of
Product sold hereunder which Seller may be required to pay, shall be paid by
Buyer to Seller in addition to the purchase price. Buyer shall provide Seller,
on request, with properly completed exemption certificates for any tax from
which Buyer claims exemption.


4. CREDIT
If Seller has reasonable grounds for insecurity with respect to the financial
responsibility of Buyer, Seller may require advance cash payment or satisfactory
security and may withhold Product shipments until receipt of such payment or
security. Such action by Seller shall not constitute a change of payment terms
hereunder. If amounts due hereunder are placed with an outside agency for
collection, or if suit is brought for collection, or if collected through
probate, bankruptcy or other judicial proceedings, then Buyer shall pay all
costs of collection, including attorneys' fees, in addition to other amounts
due.


5. SET-OFF AND RECOVERY
With respect to any monetary amounts and/or product-exchange delivery imbalances
due from Buyer/Buyer Affiliates to Seller/ExxonMobil Selling Affiliates,
Seller/ExxonMobil Selling Affiliates may (i) set-off such monetary amounts
and/or product-exchange delivery imbalances against any monetary amounts and/or
product-exchange delivery imbalances owing to Buyer/Buyer Affiliates; and/or
(ii) recoup such monetary amounts and/or product-exchange delivery imbalances
from any amounts paid and/or deliveries made to Buyer/Buyer Affiliates by
Seller/ExxonMobil Selling Affiliates. For purposes hereof, any and all
agreements between Buyer and Seller, whether written or oral, shall be deemed to
be part of an integrated agreement set forth herein.


6. CHANGE IN CIRCUMSTANCES
In connection with any Change in Circumstances (as defined below), and without
limiting Seller’s other rights under this Agreement or applicable law, Seller
shall have the right: (i) to terminate this Agreement and accelerate all amounts
due from Buyer hereunder, making them immediately payable; (ii) to modify the
payment terms hereunder; and/or (iii) to require Buyer to pay in advance for
shipments hereunder.


Promptly after any public announcement regarding any proposed transaction that
would result in a Change in Circumstances, Buyer shall notify Seller, in
writing, of the nature of such transaction, the parties thereto and the proposed
date of consummation. If Seller elects to exercise any of its rights under the
preceding paragraph, Seller shall so notify Buyer, in writing, within forty-five
(45) days after receipt of Buyer’s notice. As used above, “Change in
Circumstances” means any of the following: (i) any transaction, or series of
transactions, that would result in the transfer of at least twenty-five percent
(25%) of the equity interest





--------------------------------------------------------------------------------





in Buyer (or of at least twenty-five percent 25%) of the equity interest in any
business entity that owns or controls, directly or indirectly, at least fifty
percent (50%) of the equity interest in Buyer (“Buyer’s Parent”) to a single
transferee or multiple transferees under common control; (ii) any transaction
that would result in Buyer’s (or Buyer’s Parent’s) merging with one or more
other entities; or (iii) any transaction not in the ordinary course of Buyer’s
(or Buyer’s Parent’s) business that calls for the sale, purchase or other
transfer of one or more significant assets, including (without limitation)
manufacturing facilities and ownership interests in other business entities.


7. TITLE; RISK OF LOSS
Title to Product and risk of loss shall pass to Buyer at Seller's facilities
upon delivery to a carrier or into Buyer's transport unless otherwise specified
in the agreement.


8. LIMITED WARRANTY AND MEDICAL APPLICATIONS
THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE PRODUCT DESCRIPTION HEREIN, AND
SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, OF FITNESS FOR PARTICULAR USE,
MERCHANTABILITY OR OTHERWISE WITH RESPECT TO PRODUCT, WHETHER USED SINGLY OR IN
COMBINATION WITH OTHER SUBSTANCES OR IN ANY PROCESS, EXCEPT THAT PRODUCT SOLD
HEREUNDER SHALL CONFORM TO SELLER'S STANDARD SALES SPECIFICATIONS AS OF THE DATE
OF SHIPMENT. Without limiting the foregoing, Seller does not recommend nor
endorse the use of Product(s) in any medical application and specifically
disclaims any representation or warranty, express or implied, of suitability or
fitness for use, or otherwise, with respect to Product(s)’ use in any medical
application. Buyer represents and warrants that no Product(s) purchased
hereunder will be used in or resold into any commercial or developmental manner
in connection with medical applications without Seller’s prior express written
acknowledgement. Further, Buyer agrees that it will make no representations,
express or implied, to any person to the effect that Seller recommends or
endorses the use of Product(s) purchased hereunder in any medical application.


9. INSPECTION AND LIMITATION OF LIABILITY
Buyer shall inspect and test Product delivered hereunder for damage, defect or
shortage immediately upon receipt at Buyer's plant or such other location as
determined by Buyer and provide Seller notice of any such damage, defect or
shortage within ten (10) days of receipt. Any claims for shortages must be
supported by certified railroad scale tickets (or similar documents if shipments
were not by rail) and Seller shall have an opportunity to have an independent
weighing. All claims for any cause whatsoever, whether based in contract,
negligence or other tort, strict liability, breach of warranty or otherwise,
shall be deemed waived unconditionally and absolutely unless Seller receives
written notice of such claim not later than one hundred fifty (150) days after
Buyer's receipt of Product as to which such claim is made. Defective or
nonconforming Product shall be replaced by Seller without additional charge, or
in lieu thereof, at Seller's option, Seller may refund the purchase price upon
return of such Product at Seller's expense and such refund or replacement shall
constitute Buyer’s sole and exclusive remedy. NOTWITHSTANDING THE ABOVE AND
REGARDLESS OF THE CIRCUMSTANCES, SELLER'S TOTAL LIABILITY TO BUYER FOR ANY AND
ALL CLAIMS, LOSSES OR DAMAGES ARISING OUT OF ANY CAUSE WHATSOEVER, WHETHER BASED
IN CONTRACT, NEGLIGENCE OR OTHER TORT, STRICT LIABILITY, BREACH OF WARRANTY OR
OTHERWISE, SHALL IN NO EVENT EXCEED THE PURCHASE PRICE OF PRODUCT IN RESPECT TO
WHICH SUCH CAUSE AROSE. IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES. Any cause of action that Buyer
may have against Seller and which may arise in connection with the
transaction(s) specified herein must be commenced within two (2) years after the
cause of action has accrued.


10. SAFETY, HEALTH AND INDEMNITY
Seller shall furnish to Buyer Material Safety Data Sheets, including warnings
and safety and health information concerning Products and/or the containers
therefor. Buyer agrees to disseminate such information so as to give warning of
possible hazards to persons who Buyer can reasonably foresee may be exposed to
such hazards, including but not limited to Buyer's employees, agents,
contractors or customers. Buyer shall instruct its employees, agents,
contractors and customers on the safe handling, use, selling, storing,
transportation and disposal practices for the Product. IF BUYER FAILS TO
DISSEMINATE SUCH WARNINGS AND INFORMATION, BUYER AGREES TO DEFEND AND INDEMNIFY
SELLER AGAINST ANY AND ALL LIABILITY ARISING OUT OF OR IN ANY WAY CONNECTED WITH
SUCH FAILURE, INCLUDING BUT NOT LIMITED TO LIABILITY FOR INJURY, SICKNESS, DEATH
AND PROPERTY DAMAGE; PROVIDED, HOWEVER, THAT IF SELLER IN THIS INSTANCE HAS
CONTRIBUTED TO SUCH LIABILITY, BUYER'S INDEMNITY TO SELLER SHALL BE REDUCED BY
THE PROPORTION IN WHICH SELLER CONTRIBUTED TO SUCH LIABILITY. Seller will
provide Buyer with reasonable notice and opportunity to defend in the event any
claim or demand is made on Seller as to which such indemnity relates.


11. CARS, TRUCKS AND BARGES
Buyer shall unload railroad cars, trucks and barges furnished by Seller within
the free time specified by tariffs or time periods on file with applicable
regulatory bodies, or promptly after receipt if no such tariffs or time periods
are on file, and pay any charges





--------------------------------------------------------------------------------





resulting from its failure to do so directly to the common carrier upon receipt
of invoice therefor. Buyer shall pay Seller's daily charges for trip-leased tank
cars for tank cars held longer than seven (7) days from constructive placement.
BUYER ASSUMES FULL RESPONSIBILITY FOR USE AND CONDITION OF CARS, TRUCKS AND
BARGES WHILE IN BUYER'S POSSESSION AND AGREES TO (1) COMPENSATE SELLER FOR LOSS
OR DAMAGE TO SELLER'S PROPERTY AND (2) INDEMNIFY AND SAVE SELLER HARMLESS FROM
ANY LOSS OR DAMAGE TO PROPERTY OTHER THAN SELLER'S AND FROM ANY INJURIES TO
PERSONS RELATING IN ANY WAY TO THE USE OF SUCH CAR(S), TRUCK(S) AND BARGE(S)
WHILE SUCH ARE IN BUYER'S POSSESSION. Buyer shall report to Seller promptly any
damage that may be sustained by the car(s), truck(s) or barge(s) in Buyer's
possession.


12. LEASED TRACKS
Seller may elect to provide rail cars of Product to Buyer on leased tracks. If
Seller does so, Buyer shall contact Seller to receive shipments of Product from
the leased tracks and not request such shipment directly from the railroad.


13. FAILURE IN PERFORMANCE
No liability shall result to either party from delay in performance or
non-performance in whole or in part caused by circumstances reasonably beyond
the control of the party affected, including but not limited to acts of God,
terrorist activity, transportation failure, breakdowns, equipment failure,
criminal enterprise, sabotage, diminishment, or failure of power,
telecommunications, data systems or networks, shortage or inability to obtain
Product or raw material for Product, or good-faith compliance with any
governmental order or request (whether valid or invalid). Notwithstanding any
other notice requirement in this Agreement, actual notice (e.g., phone, email,
letter) to a counterparty of a delay or failure described in this provision will
constitute effective notice for purposes of this provision. Regardless, however,
of the occurrence or nonoccurrence of any such circumstances, if for any reason
supplies of or distribution logistics for Product, or feedstock for making
Product, from any of Seller's existing sources are curtailed or are inadequate
to meet Seller's own requirements and/or its obligations to its customers,
Seller's obligation to deliver Product during such period shall be reduced to
the extent necessary, in Seller's sole judgment, to apportion fairly among
Seller's own requirements and its customers (whether under contract or not) such
Product as received and as may be available in the ordinary and usual course of
Seller's business from any existing sources of supply at the location(s) from
which deliveries like those covered hereby are normally shipped. Seller shall
not be obligated to purchase or obtain Product, or feedstock to make Product, to
replace deliveries omitted or curtailed under this paragraph.


14. INTENTIONALLY OMITTED


15. EXPORT COMPLIANCE
The transaction(s) specified herein, unless otherwise indicated, constitute
domestic sales within the United States. For domestic U.S. sales, where Buyer
chooses to subsequently export the Product, Buyer shall comply with all
applicable laws relating to export controls and economic sanctions, including,
but not limited to, those maintained by the US Department of the Treasury
(Office of Foreign Assets Controls) and the US Department of Commerce (Bureau of
Industry and Security). For U.S. domestic sales, if Buyer elects to export
Product, Buyer shall constitute the U.S. Principal Party in Interest or Exporter
for all purposes under applicable law.


16. NON-US BUYERS
If Buyer is a natural or legal person of any jurisdiction other than the United
States and/or a State thereof, any dispute arising with respect to the
transaction(s) specified herein shall be referred to three (3) arbitrators in
accordance with the Rules of Arbitration of the International Chamber of
Commerce as in effect on the date of such referral. The arbitration shall take
place in Houston, Texas, U.S.A. The proceedings shall be in the English
language. The American Arbitration Association shall act as appointing authority
in the event required. Monetary awards shall be expressed in U.S. Dollars and
all awards shall be final and binding on the parties. Judgment upon any award
may be entered in any court having jurisdiction.


17. AMENDMENT; CANCELLATION
No modification of this Agreement shall be of any force or effect unless such
modification is in writing, expressly designated as an amendment hereto and
signed by the parties' duly authorized representatives; and no modification
shall be effected by the acknowledgment or acceptance of purchase order forms
containing terms or conditions at variance with those set forth herein. Except
as explicitly set forth in this Agreement, this Agreement and the transaction(s)
specified herein can be cancelled only with both parties’ written consent.


18. GOVERNING LAW AND DISPUTE RESOLUTION
The parties' rights and obligations hereunder shall be construed and enforced
under the laws of the State of Texas, U.S.A., without regard to conflict of laws
principles. Incoterms 2010 (or any subsequent revision thereof) ("Incoterms")
shall also apply; provided, however, that Incoterms shall apply only to the
extent specified in the agreement hereof, and provided, further, that in the
event of a conflict between Incoterms and the laws of the State of Texas,
U.S.A., the latter shall govern. The parties specifically exclude





--------------------------------------------------------------------------------





application of the U.N. Convention on Contracts for the International Sale of
Goods. For any dispute regarding this Agreement, the Parties agree to exclusive
jurisdiction and venue in the district courts of Harris County, Texas, or the
United States District Court for the Southern District of Texas (Houston
Division).


19. MISCELLANEOUS
No waiver by either party of a right, default or breach of any of the terms and
conditions herein shall be effective unless in writing. No such waiver shall be
deemed a waiver of any subsequent right, default or breach (whether similar or
dissimilar) except as expressly stated therein.


20. ASSIGNMENT
This Agreement shall not be assigned in whole or in part by Buyer or Seller
without the written consent of the other party and any attempted assignment
without such consent shall be void and of no effect, except that Seller may
assign all of its rights and obligations hereunder to any entity of which Exxon
Mobil Corporation owns, directly or indirectly, at least fifty percent (50%) of
the shares or other indicia of equity having the right to elect such entity's
board of directors or other governing body.



























































































--------------------------------------------------------------------------------







ATTACHMENT B


West Pharmaceutical Services and ExxonMobil Chemical Company
2019-2023 Global Master Supply Agreement


List of ExxonMobil Affiliates / Divisions


At its sole discretion and with prior written notice to Buyer, Seller may
designate a different selling entity from the ones listed in this Attachment.


For Product purchases made by Buyer Affiliates in: U.S.A., Brazil, Mexico
ExxonMobil Chemical Company, a division of Exxon Mobil Corporation (“EMCC”)
and/or ExxonMobil Chemical Services Americas, Inc.
22777 Springwoods Village Pkwy
Spring, TX 77389


For Product purchases made by Buyer Affiliates i n: Denmark, France, Germany,
United Kingdom, Serbia and Ireland
ExxonMobil Petroleum & Chemical BVBA (EMPC)
Polderdijkweg
B - 2030 Antwerpen, Belgium


For Product purchases made by Buyer Affiliates i n: Singapore, China, India
ExxonMobil Affiliate: ExxonMobil Chemical Asia Pacific, a division of ExxonMobil
Asia Pacific Pte Ltd (EMCAP)
1 Harbour Front Place #06-00HarbourFront Tower One Singapore 098633









































































--------------------------------------------------------------------------------







ATTACHMENT C


West Pharmaceutical Services and ExxonMobil Chemical Company
2019-2023 Global Master Supply Agreement
                 
List of West Pharmaceutical Affiliates


Buyer may update this list from time to time with written notice to Seller.


Brazil
West Pharmaceutical Services Brasil Ltda
AV Nossa Senhora Das Gracas, 115
Diadema, Sao Paulo, Brazil 09980-000


China
West Pharmaceutical Packaging (China) Co., Ltd
No. 111 Tianchen Road
Qingpu, Shanghai 201707 China


Denmark
West Pharmaceutical Services Denmark A/S
Fuglevangsvej 51
Horsens, Denmark


France
West Pharmaceutical Services
France,S.A. 38, Rue Robert Degon
Le Nouvion EN Thierache 02170


Germany
West Pharmaceutical Services Deutschland GmbH & Co. KG
Stalberger Str. 21-41
Eschweiler 52249


Ireland
West Pharmaceutical Products Ireland, Ltd.
Carrickpherish Road
Waterford, X91 R9V6


India
West Pharmaceutical Packaging India Pvt. Ltd.
900 Peepul Boulevard-Sector 36-Sri City-Satyavedu (P.O)
Chittoor District - A.P. - India - 517 546


Mexico
West Pharmaceutical Services Mexico, S.A. de C.V.
Calle 40 Sur No. 706,
Esq. 36 Este Civac,
Jiutepec Morelos -
MéxicoC. P. 62500


Serbia
West Pharmaceutical Services Beograd d.o.o. Kovin
Crvenka 76
Kovin 26220, Serbia









--------------------------------------------------------------------------------







Singapore
West Pharmaceutical Services Singapore Pte. Ltd.
15 Joo Koon Circle
Jurong, Singapore 629046


U.S.A
West Pharmaceutical Services, Inc.
530 Herman O. West Drive
Exton, PA 19341-1147


West Pharmaceutical Services, Inc.
1028 Innovation Way
Kinston, NC 28504-7616


West Pharmaceutical Services, Inc.
923 West Railroad Street
Kearney, NE 68845-5128


West Pharmaceutical Services of Florida, Inc.
5111 Park Street North
St. Petersburg, FL 33709-1109


West Pharmaceutical Services, Inc.
347 Oliver Street
Jersey Shore, PA  17740-1923





































































--------------------------------------------------------------------------------







ATTACHMENT D
West Pharmaceutical Services and ExxonMobil Chemical Company 2019-2023 Global
Supply Master Agreement


Notices


For all notices, communications, or questions regarding this Contract, the
following addresses listed below shall be used; provided, however, that Seller
and Buyer can each change any of its address information by providing written
notice to the other party.


ExxonMobil Chemical Company
 
West Pharmaceutical Services, Inc.
22777 Springwoods Village Pkwy
 
530 W. Herman O. Drive
Spring, TX 77389
 
Exton, PA 19341-1147
 
 
 
Attn: Gerd Merhof
 
Attn: Oliver Steven
ExxonMobil Chemical Central Europe
 
West Pharmaceutical Services Deutschland GmbH & Co. KG
Im Mediapark 2
 
Kiefernweg 5
50670 Köln
 
52249 Eschweiler
Germany
 
Germany
 
 
 















 























































--------------------------------------------------------------------------------







ATTACHMENT E


West Pharmaceutical Services and ExxonMobil Chemical Company
2019-2023 Global Supply Master Agreement


Payment Terms


Buyer Affiliates shall pay ExxonMobil Selling Affiliates' invoice(s) in full
within the days set forth below:


Location
Payment Terms
Delivery Terms - lncoterms
2010
Brazil
[*****]
[*****]
China
[*****]
[*****]
Denmark
[*****]
[*****]
France
[*****]
[*****]
Germany
[*****]
[*****]
India
[*****]
[*****]
Mexico
[*****]
[*****]
Serbia
[*****]
[*****]
Singapore
[*****]
[*****]
U.S.A.
[*****]
[*****]
Ireland
[*****]
[*****]



* For Product sold and/or sourced from the US that is shipped overseas to a
non-US location, title and risk of loss of Product shall transfer from
ExxonMobil Chemical Company or any other ExxonMobil Seller to Buyer at the first
point upon which the delivering marine vessel crosses the outer boundary of the
United States Exclusive Economic Zone (EEZ). The EEZ extends 200 nautical miles
beyond the coastal baseline defined in the United Nations Convention on the Law
of the Sea.


For U.S. sales to Brazil or Mexico, Seller shall constitute the U.S. Principal
Party in interest or Exporter for all purposes under applicable law.



















































--------------------------------------------------------------------------------







ATTACHMENT F


West Pharmaceutical Services and ExxonMobil Chemical Company
2019-2023 Global Supply Master Agreement


Returnable Metal Crates


Attachment F documents Buyer's/Buyer Affiliates' responsibility for returnable
metal crates ("Metal Crates") used in the supply of Butyl products from
Seller/ExxonMobil Selling Affiliates ("ExxonMobil"). Buyer/Buyer Affiliates
wishes to receive Butyl in Metal Crates and ExxonMobil is willing to supply
Butyl in Metal Crates, subject to the following agreement.


Agreement


Buyer/Buyer Affiliates is responsible for the Metal Crates in their custody at
the replacement value of the Metal Crates. Buyer's /Buyer Affiliates' custody
begins when Metal Crates are loaded onto the delivering carrier at the
ExxonMobil or third party warehouse and ends when Metal Crates are loaded onto
the carrier for return to Global Pallet Services Limited (GPS) USA, Inc.


Buyer/Buyer Affiliates must implement a system to ensure Metal Crates are not
lost or damaged, and are returned in undamaged condition (normal wear and tear
excepted). Buyer/Buyer Affiliates will supply to ExxonMobil upon request copies
of any Bills of Lading needed to verify return shipments of Metal Crates.


For each Metal Crate not received back at Global Pallet Services Limited (GPS)
and where a physical inventory determines that such Metal Crate is not in the
custody of Buyer/Buyer Affiliates, Buyer/Affiliates will have 30 days from end
of the calendar year to reimburse ExxonMobil as stated below.


For the purposes of this agreement, a Metal Crate is considered to be in
undamaged condition if the base and all four sides are in working condition.
Buyer/Buyer Affiliates agrees to pay for all repairs for damage to any Metal
Crate, or to pay the replacement charge of $[*****] per Metal Crate for any
Metal Crate that is either permanently lost or damaged beyond repair while in
the custody of Buyer/Buyer Affiliates, and a replacement charge ($[*****] per
door) for any removable door missing from Metal Crates collected at Buyer's
/Buyer Affiliates' location. A Metal Crate shall be deemed to have been damaged
beyond repair if the documented repair costs to restore the damaged Metal Crate
to fit-for-fill condition would exceed $[*****]. In addition, if any of the
charges imposed by Global Pallet Services Limited (GPS) under the agreement
between the ExxonMobil and Global Pallet Service Limited (GPS) for damage to or
loss of Metal Crates, are revised, the aforesaid amount reimbursable by
Buyer/Buyer Affiliates shall automatically be revised in similar manner.

















































--------------------------------------------------------------------------------







ATTACHMENT G


The West Pharmaceutical Services and ExxonMobil Chemical Company/Affiliates
2019-2023 Global Master Supply Agreement


EMCAP STANDARD TERMS AND CONDITIONS OF SALE AND ACCEPTANCE OF ORDER


ACCEPTANCE
The acceptance of Buyer's order by Seller is expressly made conditional upon
Buyer's assent to these Standard Terms and Conditions of Sale. Terms as
specified in Seller’s Order Confirmation (if any) and these Standard Terms and
Conditions shall constitute the only binding contract terms and conditions
between the parties (the “Agreement”) in the absence of a written agreement as
described in the Clause on Written Agreement.


WRITTEN AGREEMENT
If there is an executed written sales contract or agreement in effect between
Buyer and Seller covering Buyer’s order, the terms and conditions of that
contract or agreement shall prevail over any conflicting term in Seller’s Order
Confirmation and/or these Standard Terms and Conditions and/or Buyer’s purchase
order.


PRICE ADJUSTMENT
[*****] Buyer's failure to deliver to Seller written objection to any such
change at least ten (10) days before its effective date shall constitute
acceptance.
If Buyer does deliver such objections within the deadline, no delivery shall be
made until parties agree on the new price, freight and/or payment terms.


[*****]


QUANTITY
Quantity of all shipments shall be determined by Seller and shall have a
shipping allowance of plus or minus five percent (+/-5%) of the quantity
indicated in Seller’s Order Confirmation or separate sales contract, or such
other percentage as determined by Seller. To allow for standard tolerances of
scales, Seller will not consider any claims for shortages of less than one half
of one percent (0.5%) of the gross weight of any shipment of packaged product or
less than one half of one percent (0.5%) of the net weight of bulk shipment.
Seller shall have the right at all times to appoint an independent surveyor.


TAXES
All prices are exclusive of taxes, duties, or other governmental charges levied
on or in respect of the product or delivery thereof. Buyer shall pay or
reimburse Seller for such taxes, duties or charges.


RISK AND TITLE TRANSFER
Risk of loss of and damage to product shall pass to Buyer in accordance with the
Incoterm specified in Seller’s Order Confirmation or separate sales contract.
Without negating Seller’s warranty obligations hereunder, Buyer assumes all risk
and liability for loss, damage, or injury to the person or property of Buyer or
other parties arising out of the use or possession of any Product sold
hereunder. Unless stated otherwise in Seller’s Order Confirmation or separate
sales contract, title in product shall pass to Buyer simultaneously with risk of
loss of and damage to product. However, if the product is shipped by Seller from
the US, such title and risk shall pass to Buyer at the first point at which the
delivering vessel crosses the outer boundary of the US Exclusive Economic Zone
(EEZ). The EEZ extends 200 nautical miles beyond the coastal baseline defined in
the United Nations Convention on the Law of the Sea or as such term is used in
the said Convention.


WARRANTIES
There are no warranties which extend beyond the description on the face hereof,
and Seller makes no warranty, expressed or implied, of satisfactory quality,
merchantability, fitness for any particular use or otherwise, except that the
products sold hereunder shall meet Seller's applicable standard specifications
or such other specifications as may be notified by Seller to Buyer from time to
time. Buyer assumes all risk whatsoever as a result of the use of the products
purchased, whether used singly or in combination with other substances or in any
process.


Without limiting the foregoing, Seller does not recommend nor endorse the use of
product in any medical application and specifically disclaims any representation
or warranty, express or implied, of suitability or fitness for use, or otherwise
with respect to product’s use in any medical application. Buyer represents and
warrants that no product purchased hereunder will be





--------------------------------------------------------------------------------





used or resold for use in any commercial or developmental manner in connection
with medical applications without Seller’s prior express written acknowledgment.
Further, Buyer agrees that it will make no representations, express or implied,
to any person to the effect that Seller recommends or endorses the use of
product purchased hereunder in any medical application.


LIMITATION OF CLAIMS
Seller's total liability for all claims arising hereunder or connected with the
products sold hereunder, whether based in contract, tort or otherwise, shall be
no greater than an amount equal to the purchase price of the products to which
any such claims relate, or at the Seller's option, and only in the case of
claims regarding defective or non-conforming product, to replacement of such
products, provided that in all cases Buyer shall be under an obligation to
mitigate any loss as far as possible. Seller shall not in any event be liable
for any special, incidental, exemplary or consequential damages.
Subject to the Clauses on Quantity, Transfer of Risk and Title Transfer, Buyer
shall inspect and test product delivered hereunder for damage, defect or
shortage immediately upon receipt and provide Seller notice of any such damage,
defect or shortage within ten (10) days of receipt. Any claim must be
accompanied by documents as required by Seller, including but not limited to a
certified weigh scale ticket or an independent surveyor report, and Seller shall
have an opportunity to an independent assessment. All claims for any cause
whatsoever, whether based in contract, negligence or other tort, strict
liability, breach of warranty or otherwise, shall be deemed waived
unconditionally and absolutely unless Seller receives complete written details
of such claim not later than [*****] after Buyer's receipt of product as to
which such claim is made. Receipt will be deemed to have taken place for
purposes of this subparagraph when the product has been loaded onto Buyer’s
transport, or offloaded from the vessel or other means of transport on which
delivery has been made when delivery is arranged by Seller.
 
LAYTIME AND DEMURRAGE
Buyer shall unload tank containers, cars, trucks and barges furnished by Seller
and clear products from port, or at delivery destination, within the free time
specified by tariffs or time periods on file with applicable bodies, or promptly
after receipt if no such tariffs or time periods are on file. Buyer shall pay
charges resulting from its failure to do to Seller or directly to the common
carrier upon receipt of invoice.


For bulk marine shipment, demurrage charge at load port is for account of Seller
and at discharge port for Buyer’s account. For sales other than FOB sales,
laytime allowed, demurrage rate and applicable charter party terms shall be as
specified in Seller’s vessel nomination to Buyer failing which, the terms in
Seller’s contract of affreightment with the vessel owner shall apply and Buyer
shall pay Seller or the carrier the demurrage incurred at the discharge port by
Seller’s stipulated deadline. Subject to the foregoing, for the first discharge
terminal, laytime shall commence six (6) hours after the vessel’s notice of
readiness is tendered to Buyer (or its agent) or upon the vessel being all fast
to the discharge terminal, whichever occurs first, and for subsequent discharge
terminal(s), laytime shall commence immediately when the vessel’s notice of
readiness is tendered to Buyer (or its agent). Laytime shall cease upon
disconnection of all cargo hoses upon completion of discharge. For FOB sales,
vessels nominated by Buyer are subject to Seller’s screening, inspection and
acceptance process and Seller’s agreement to loading-date range duration /
loading-date range narrowing profile / loading-date range communication leadtime
and other shipping logistics, and any claim for demurrage by Buyer shall be
waived unless notice in writing of such claim is received by Seller with full
supporting documentation (including the invoice and time sheet issued by the
vessel) by Seller’s stipulated deadline.


FAILURE IN PERFORMANCE
Failure by Seller to deliver on a specific date shall not entitle Buyer to
repudiate this Agreement. Buyer shall not be relieved of any obligations to
accept or pay for products by reason of any delay in delivery or dispatch.
Furthermore, no liability shall result to either party for delay in performance
or non-performance of an obligation hereunder (except an obligation to make
payment) in whole or in part caused by circumstances reasonably beyond the
control of the party affected, including but not limited to acts of God,
terrorist activity, transportation failure, breakdowns, equipment failure,
shortage or inability to obtain product or raw material for product, or
good-faith compliance with any governmental order or request (whether valid or
invalid) . Regardless, however, of the occurrence or nonoccurrence of any such
circumstances, if for any reason supplies of product or feedstock for making
product, from any of Seller's existing sources are curtailed or are inadequate
to meet Seller's own requirement and/or its obligation to its customers,
Seller's obligation to deliver product during such period shall be reduced to
the extent necessary, in Seller's sole judgment, to apportion fairly among
Seller's own requirements and its customers (whether under contract or not) such
products as received and as may be available in the ordinary and usual course of
Seller's business from any existing sources of supply at the location(s) from
which deliveries like those covered hereby are normally shipped. Seller shall
not be obligated to purchase or obtain product, or feedstock to make product, to
replace deliveries omitted or curtailed under this Paragraph.


MODIFICATION AND AMENDMENTS
There are no oral understandings, representations or warranties between the
parties that conflict with these Standard Terms and





--------------------------------------------------------------------------------





Conditions or the details of price, payment, shipment or delivery schedule as
communicated by Seller. No modification of any Standard Terms and Conditions
shall be of any force or effect unless such modification is in writing and
signed by the party to be bound thereby, and no modification of the same shall
be effected by the acknowledgement of Buyer’s purchase orders or equivalent
forms containing terms and conditions at variance with those set forth herein
and all such terms or conditions in Buyer’s purchase orders or equivalent forms
shall be considered null and void.


GOVERNING LAW
This Agreement shall be governed by Singapore law, without regard to its
conflict of laws principles. Parties agree to exclude the application of the
United Nations Convention on Contracts for the International Sale of Goods. A
party that is not a party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties) Act (Cap 53B) to enforce any of the terms in
this Agreement.


ASSIGNMENT
This Agreement shall not be assigned, in whole or in part, by either party
without the prior consent of the other party, but shall be binding upon and
shall inure to the benefit of the legal successors of the respective parties
hereto; except that Seller may assign this Agreement, in whole or in part, to
any affiliate. For purposes of this Clause, an "affiliate" of Seller means the
ultimate holding company of Seller or any corporation of which fifty percent
(50%) or more of the outstanding stock is held directly or indirectly by such
ultimate holding company.


DEFINITION
To the extent not inconsistent with the terms hereof, Incoterms 2010
(“Incoterms”) shall apply hereto.


NO WAIVER
No waiver by either party of any breach of these Standard Terms and Conditions
shall be construed as a waiver of any succeeding breach of the same.


CREDIT CLAUSE
If Buyer fails to make payment when due or if Seller reasonably believes the
financial status of Buyer is impaired due to any reason, Seller shall have the
right, without prejudice to its other rights in contract or at law, upon notice
to Buyer, to withhold further deliveries of product, modify or change any terms
of payment or credit, suspend performance under this Agreement, accelerate
payment obligations such that all amounts owed under prior deliveries and not
paid shall become immediately due and payable, require Buyer to furnish security
as deemed appropriate by Seller and/or exercise rights against any collateral
and apply the proceeds against amounts due and owing. Seller shall in any event
have the right to set-off any claim that Seller (or its affiliate) may have
against Buyer (or its affiliate), against any sum which Seller may owe to Buyer
(or its affiliate).


In the event Seller requires a documentary letter of credit or a standby letter
of credit, such letter of credit shall be issued by an international bank in
form and substance acceptable to Seller. A clean letter of credit is to be
received by Seller prior to the estimated shipment date or by such date as
Seller shall agree. Seller shall have no obligation to deliver product if the
letter of credit is not so received by Seller.


Without prejudice to Seller's other rights in law and contract, it is agreed
that Buyer shall indemnify and hold harmless the Seller from and against any
dead-freight, vessel and/or port charges and payments, demurrage and/or any
damages, losses or expenses incurred as a result of any delay in loading or
non-delivery of any product under this Agreement arising from Buyer's failure or
delay in providing the letter of credit in accordance with the terms of this
Agreement.


BUSINESS PRACTICES
(a)
Business Standards. Each party to this Agreement shall establish precautions to
prevent its employees or subcontractors from making, receiving, providing or
offering any substantial gifts, extravagant entertainment, payments, loans, or
other considerations to the employees of the other party and/or their families
and/or third parties in connection with this Agreement.



(b)
Compliance With Law. Each party agrees and will secure agreement by its
subcontractors to comply with all applicable laws, regulations, decrees and
judicial orders. Notwithstanding anything in this Agreement to the contrary, no
provision shall be interpreted or applied so as to require any party to do, or
refrain from doing, anything which would constitute a violation of, or result in
a loss of economic benefit under, United States anti-boycott and other export
laws and regulations. Each party represents to the other party that it shall not
make any improper payments of money or anything of value to a government
official (whether appointed, elected, honorary, or a career government employee)
in connection with this Agreement, nor shall it make improper payments to a
third party knowing or suspecting that the third party will give the payment, or
a portion of it, to a government official.






--------------------------------------------------------------------------------







(c)
Notice of Non-Compliance. Each party ("the Relevant Party") agrees to notify the
other party promptly upon discovery of any instance where the Relevant Party
fails to comply with this Clause. If either party discovers or is advised of any
errors or exceptions related to its invoicing under this Agreement, both parties
will together review the nature of the errors or exceptions, and will, if
appropriate, promptly take corrective action that is necessary on its part and
adjust the relevant invoice or refund overpayments.














































































































--------------------------------------------------------------------------------









ATTACHMENT H
The West Pharmaceutical Services and ExxonMobil Chemical Company/Affiliates
2019-2023 Global Master Supply Agreement


EMPC STANDARD TERMS AND CONDITIONS OF SALE
(hereafter referred to as “EM”)


1. Agreement(s) as used herein shall mean any order confirmation issued by EM or
any other contractual arrangement between EM and Buyer. These general terms and
conditions shall apply to and form part of all Agreements. The Agreement
constitutes the complete and entire understanding and agreement between EM and
Buyer. No other general terms and conditions will have an effect on the
Agreement. Deviations from the Agreement, including these general terms and
conditions, shall be valid only if
expressly agreed in writing by the parties.


2. Title to the product shall transfer from EM to Buyer simultaneously with the
transfer of risks as per Incoterms. All references to Incoterms shall mean ICC
Incoterms 2010.


3. EM will use reasonable efforts to meet the planned delivery date which shall
be deemed to be only approximate.


4. If Buyer is responsible for the transport of products, Buyer shall ensure
that the means of transport is clean and dry, suitable for loading and carrying
the products, and complies with the safety standards of EM and with the legal
standards for such means of transport. In case of non- or incomplete compliance
with the above requirements, EM will be entitled not to load or cause to load
this means of transportation, without any obligation to compensation.


5. If delivery takes place on reusable pallets (regardless of whether they are
property of EM), Buyer will maintain these pallets in good condition and make
them available on request for collection by or on behalf of EM.


6. EM’s determination of quantity and quality shall be binding for both parties.
Without prejudice to the foregoing, Buyer has the right to have a representative
present at said determination, at his own cost.


7. Products shall be supplied by EM at the price valid on the planned delivery
date.


8. Prices are exclusive of taxes (such as VAT), duties or other governmental
charges. In addition to the price of the product, EM shall have the right to
charge any taxes, duties or other governmental charges that now or in the future
may be levied, in connection with the manufacture, sale, transportation,
storage, handling, delivery, use, possession of or disposal of the product or
raw materials used in it. VAT and excise tax exemptions granted on request of
Buyer in accordance with legislation or administrative regulations
imposed by any lawful authority, shall be the exclusive responsibility of Buyer
who shall indemnify EM in respect of any VAT or excise Tax liabilities arising
therefrom.


9. EM will invoice Buyer and Buyer will pay the invoice in the currency stated
on the invoice, without any discount, deduction or set off, so that EM’s
designated bank account is credited with the full invoiced amount within 30 days
from the invoice date.


10. Failure by Buyer to pay on the due date shall make all sums owing by Buyer
to EM on any account whatsoever immediately and automatically due and payable,
without prejudice to EM's right to charge automatically and without giving any
notice the statutory late payment interest rate as defined in applicable
legislation on combating late payment in commercial transactions.


11. EM and any of its Affiliates (as herein defined) may at any time without
giving notice to or making demand upon Buyer, set off and apply any and all sums
at any time owing by EM and/or by any of its Affiliates to Buyer or any of
Buyer’s Affiliates, against any and all sums owing by Buyer or any of Buyer’s
Affiliates to EM and/or to any of its Affiliates. An Affiliate is (1) for EM:
Exxon Mobil Corporation or any company in which Exxon Mobil Corporation owns or
controls, directly or indirectly, 50 % or more of the voting stock and (2) for
the Buyer: any company in which its ultimate holding company owns or controls,
directly or indirectly, 50 % or more of the voting stock.


12. If one party has objective reasons to conclude that the financial status of
the other party becomes impaired or unsatisfactory, or in case of late payment,
it may require the other party to provide adequate securities, including cash in
advance, for the timely payment of future deliveries, absent which it may
suspend its supply obligations.







--------------------------------------------------------------------------------





13. Health and safety information relating to handling and use of products are
in the Safety Data Sheets (SDS) that EM has sent or will send to Buyer. Buyer
shall notify EM if Buyer has not received such information by the delivery date.
EM will assume that Buyer has received the necessary information absent
notification from Buyer. Buyer shall provide such health and safety information
to anyone including without limitation its employees, contractors, agents or
customers who may be exposed to the
product. Buyer warrants that it possesses the necessary expertise for handling
products of the type being supplied hereunder and that it will take the steps
necessary to review and understand that information contained on the SDS for
each product it purchases. Such data and statements are offered only for Buyer's
and its users' and customers' considerations, investigation and verification.


14. EM gives no guarantees or warranties, express or implied, as to the quality,
merchantability, fitness for purpose or suitability of the products except that
the product sold pursuant to the terms of this Agreement shall meet the relevant
EM standard specification in force at the time of loading or such other
specification or requirement which may be explicitly agreed in writing between
the parties. Without limiting the foregoing, EM does not recommend nor endorse
the use of product(s) in any medical application and specifically disclaims any
representation or warranty, express or implied, of suitability or fitness for
use, or otherwise with respect to product(s)’ use in any medical application.
Buyer represents and warrants that no product(s) purchased hereunder will be
used in or resold into any commercial or developmental manner in connection with
medical applications without EM’s prior express written acknowledgement.
Further, Buyer agrees that it will make no representations, express or implied,
to any person to the effect that EM recommends or endorses the use of product(s)
purchased hereunder in any medical application. EM's maximum liability for all
claims for any reason is the sales price of the product involved and EM shall
not be liable for indirect or consequential damage. Claims by Buyer are waived
unless made in writing within 150 days from date of (non-) delivery. Buyer shall
indemnity and hold EM harmless in respect of all claims for which Buyer is
liable.


15. EM makes no representation or warranty of any kind, express or implied, that
the products sold hereunder, or the use of such products, or articles made
therefrom, either alone or in conjunction with other materials, will not
infringe any patent or trademark rights. Buyer agrees that it will promptly
notify EM of any claim or suit involving Buyer in which patent or trademark
infringement is alleged with respect to the products sold hereunder, and that
Buyer will permit EM, at its option and expense, to control completely the
defence or settlement of any such allegation of infringement.


16. Neither party shall be liable for any delay in performance or
non-performance in whole or in part caused by circumstances beyond the
reasonable control of the party affected including but not limited to, acts of
God, fire, flood, war, terrorist activity, or the threat of one of these events,
criminal acts or sabotage, diminishment or failure of power, telecommunications,
data systems or networks, accident, explosion, equipment breakdowns, labour
disputes, shortage or inability to obtain energy, utilities, equipment,
transportation, the Product, or the feedstock from which the Product is directly
or indirectly derived; or good faith compliance with any regulation, direction r
request (whether ultimately determined to be valid or invalid) made by
governmental authority or any person or persons purporting to act for such an
authority.


Regardless of the occurrence or non-occurrence of any of the circumstances set
forth above, if for any reason, supplies of or distribution logistics of the
Product deliverable under this Agreement or of the feedstock from which the
Product is directly or indirectly derived from any of EM's then existing sources
of supply are curtailed or cut off, or otherwise inadequate to meet EM’s own
requirements and its obligations to its customers, EM shall have the option
during such period of curtailment, or cessation to apportion fairly among its
customers including EM’s Affiliates and whether under contract or not, such
Product as may be received in the ordinary course of business or manufactured at
EM then existing sources.


EM shall not be obliged to purchase or otherwise obtain alternative supplies of
product deliverable under this Agreement, or the feedstock from which product
directly or indirectly is derived. Nor shall EM be obliged to settle labour
disputes, run down inventories below normal levels, adapt or vary its
manufacturing plan except at its own sole discretion, or to take any steps other
than in accordance with good business practice to make up inadequate supplies or
to replace the supplies so curtailed or cut off.
EM shall not be obliged to make up deliveries omitted or curtailed under this
Agreement. Any such deficiencies in deliveries shall be cancelled with no
liability to either party, it being agreed, however, that a force majeure
situation hereunder shall not entitle either party to cancel this Agreement.


17. In case of any material breach of the terms and conditions contained in the
Agreement by one of the parties, the other party may, without giving prior
written notice in the event the material breach is not cured within such notice
period or without undertaking any recourse to legal proceedings, suspend its
further performance, terminate the Agreement or require specific performance by
the other party of the Agreement in whole or in part, without prejudice to its
right to damages for any losses incurred subject to Article 14.


18. Neither party may assign this Agreement without the written consent of the
other party save in the case where such assignment is to an EM Affiliate and
prior written notice has been given to the Buyer.







--------------------------------------------------------------------------------





19. EM informs Buyer that any information relating to an identified or
identifiable natural person (“individual”), in particular business contact
details of Buyer’s personnel and contractors, which is communicated by or on
behalf of Buyer to EM (“personal data”), will be subject to data processing by
EM. To learn more about the processing of personal data and about individual’s
rights in relation to the processing, read the EM data privacy notice at
http://www.exxonmobil.be/enbe/company/locations/belgium/legal-information-belgium-only
Buyer shall inform its personnel and contractors and other relevant individuals
of the EM data privacy notice.


20. Notwithstanding any other provision in this Agreement or any other document,
neither this Agreement nor any other document shall constitute an agreement by
EM to take any action or refrain from taking any action that is in conflict
with, penalized under or compliance with which is prohibited by the laws or
regulations of the United States, the European Union (EU), any EU member State,
the United Kingdom and/or Norway, as applicable. The parties furthermore
represent, warrant and undertake to each other on a continuous basis that they
shall comply with all applicable anti-bribery and anti-money laundering laws,
rules and regulations of any government relevant to the transaction, including
the US Foreign Corrupt Practices Act and the applicable country legislation
implementing OECD Convention on Combating Bribery of Foreign Public Officials in
international business transactions as such laws and regulations may be updated
or amended from time to time.


21. To the extent permitted by law, in the event that a party becomes aware that
it will or may undergo a Change of Control (“Affected Party”) within the
following three (3) Months, the Affected Party will notify the other party
without delay after it becomes so aware. Together with such notification, the
Affected Party will supply the other party with sufficient information to allow
that other party to reasonably assess the impact that such Change of Control may
have on it and/or its Affiliates, on the Affected Party’s creditworthiness, and
on the Affected Party’s ability to perform its obligations under this Agreement.
In the event that the other party concludes in its sole discretion that such
Change of Control, if it is implemented:
(a) may result in it and/or its Affiliates being subjected to any fact, matter,
event, circumstance, condition or change which materially and adversely affects,
or could reasonably be expected to materially and adversely affect, individually
or in aggregate, the business, operations, assets, liabilities, condition
(whether financial, trading or otherwise), prospects or operating results of it
and/or its Affiliates;
(b) that the Affected Party’s creditworthiness may be reduced; and/or
(c) that the Affected Party’s ability to perform its obligations under the
Agreement may be negatively affected;


then the other party may (but is not obliged to) terminate this Agreement
forthwith upon notice to the Affected Party. Such termination is without
prejudice to the rights and obligations of the parties that have accrued up to
and including the date of termination.
As used above, "Change of Control" means any of the following:
(i) any transaction, or series of transactions, that would result in the
transfer of at least fifty percent (50%) of the equity interest in a party (or
of at least fifty percent (50%) of the equity interest in any business entity
that owns or controls, directly or indirectly, at least fifty percent (50%) of
the equity interest in a party ("Party’s Parent")) to a single transferee or
multiple transferees under common control;
(ii) any transaction that would result in a Party’s (or Party’s Parent's)
merging with one or more other entities.


22. This Agreement between EM and Buyer shall be governed by the laws of Belgium
(excluding its rules on conflict of laws). Neither the Uniform Law on the
International Sale of Goods ('ULIS'), nor the United Nations Convention on
Contracts for the International Sale of Goods 1980 ('CISG') shall apply.
(i) If Buyer's registered office is located within the territory of the European
Economic Area ('EEA'), any disputes between EM and Buyer arising out of or in
relation to this Agreement shall be of the exclusive jurisdiction of the Courts
of Antwerp.
(ii) If Buyer's registered office is located outside the territory of the EEA,
any disputes arising out of or in relation to this Agreement shall be finally
settled under the CEPANI Rules of Arbitration by three (3) arbitrators appointed
in accordance with said Rules. The seat of the arbitration shall be Brussels.
The arbitration shall be conducted in the English language.
________________________________
* Further information on ExxonMobil Petroleum & Chemical BVBA is available on:
http://www.exxonmobil.be/en-be/company/locations/belgium/legal-information-belgium-only



















